AMENDED OPINION

                               UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 10-4375


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

           v.

ANTONIO   ROBERTO   ARGUETA,   a/k/a   Alex    Antonio   Cruz,   a/k/a
Buda,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:05-cr-00393-DKC-6)


Argued:   January 27, 2012                     Decided:    March 21, 2012

                Amended Opinion Filed:    March 27, 2012


Before NIEMEYER and KEENAN, Circuit Judges, and J. Michelle
CHILDS, United States District Judge for the District of South
Carolina, sitting by designation.


Affirmed by unpublished opinion.        Judge Childs wrote               the
opinion, in which Judge Niemeyer and Judge Keenan joined.


ARGUED: Marta Kahn, Baltimore, Maryland, for Appellant.   James
Marton Trusty, OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt,
Maryland, for Appellee.   ON BRIEF: Rod J. Rosenstein, United
States Attorney, Baltimore, Maryland, Robert K. Hur, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
CHILDS, District Judge:

       A jury convicted appellant Roberto Antonio Argueta on eight

counts of criminal conduct related to his affiliation with the

gang    La    Mara   Salvatrucha       (also      known     as    “MS–13”),      including

numerous counts for conspiracy, racketeering, and murder.                                 On

appeal, Argueta contends that the district court erred during

trial    by     permitting      an    expert       witness       to   testify    under     a

pseudonym and permitting cross-examination of a defense witness

concerning his participation in a Buddhist meditation ritual.

Argueta further argues that the evidence presented during trial

was    not     sufficient      to    support       the    jury’s      findings      on   the

racketeering charges, or to support the jury’s verdicts on the

indictments       for    conspiracy      to       murder,      murder,    and    assault.

Upon review, we find no error and affirm Argueta’s convictions

on all counts.



                                             I.

       MS-13     began    in       California      in    the     1980s   with       Central

American       youth     as    a     means    of     self-protection          and    self-

preservation. Gradually, the gang spread to other states and

Central America, including El Salvador.                          The organization is

broken down into separate subgroups or “cliques.”                         However, the

cliques share common rules, customs, rituals, and symbols.                               They

also display similar colors, tattoos, hand-signs, and graffiti

                                              3
to establish the gang’s presence in certain communities.                                     The

common goals of the MS-13 cliques are to preserve the gang by

fighting rival gang members or others perceived as threats to

the gang, and to engage in criminal activity for the financial

support of the gang.

         Argueta is a member of a subgroup or “clique” of the MS-13

gang     known      as    the    Langley         Park   Salvatruchos          (“LPS”).     Other

members       of    LPS     referred        to    Argueta    by    the    nickname       “Buda.”

Argueta also occupied a leadership position within LPS.

         In October 2004, LPS gang members murdered Nancy Diaz and

attempted to murder Alyssa Tran.                        Ms. Diaz was the girlfriend of

an LPS member and was rumored to be fraternizing with rival gang

members.           Because of her activities with rival gang members,

Defendant allegedly ordered other LPS gang members to kill Ms.

Diaz.         LPS     did       not    originally        plan     to   kill      Alyssa    Tran.

However, she became the target of the kill order because she

accompanied Ms. Diaz to visit LPS members on the day of the

murder.

         As   a    result       of    Ms.   Diaz’s       murder    and    other     crimes,    a

federal       grand       jury       returned      a    fourth    superseding       indictment

against Argueta.             He was charged with conspiracy to participate

in   a    racketeering           enterprise        in    violation       of    18   U.S.C.A.   §

1962(d), two counts of assault in aid of racketeering activity

in violation of 18 U.S.C.A. § 1959(a)(5), conspiracy to commit

                                                   4
murder in aid of racketeering in violation of 18 U.S.C.A. §

1959(a)(5), murder in the aid of racketeering in violation of 18

U.S.C.A. § 1959(a)(1), and three counts of use of a firearm in a

crime of violence in the commission of a federal crime and death

resulting from use of that firearm in violation of 18 U.S.C.A.

§§ 924(c) and 924(j).

     Prior to trial, the government sought leave to allow Juan

Diaz (pseudonym), an El Salvadorian police officer to testify

under a pseudonym because of concerns for his safety and other

professional implications pertaining to the disclosure of his

personal information.         In an ex parte hearing, the government

indicated    that    Mr.    Diaz   had    previously      testified     in    MS-13

conspiracy   trials     without    disclosing      his   true   name,      address,

place of birth, or other information that would tend to disclose

his identity.        The government further affirmed that Mr. Diaz’s

testimony    would    not   include   any      observations     of,   or     contact

with, any of the defendants on trial in connection with the

instant case and argued that such limitations on the officer’s

testimony    should     alleviate        any   concerns     about     the     Sixth

Amendment right to confrontation.               The district court granted

the government’s motion, which allowed Mr. Diaz to testify under

the pseudonym without disclosing any identifying information to

the jury, Argueta, or Argueta’s defense counsel.



                                         5
     During the trial, the government presented expert witness

testimony from Mr. Diaz regarding the operations of the MS-13

gang.    He testified about the general structure of the gang

membership including the hierarchy of senior leadership within

each clique.      He also described the highest levels of leadership

as   “first    word”    and     “second       word,”    whose     responsibilities

included overseeing the clique’s finances, disbursement and use

of weapons, and discipline.               Mr. Diaz further testified that

only the clique leader designated as “first word” could issue

orders authorizing or providing the “greenlight” for a murder.

     The government also presented expert witness testimony from

Frank Florez, a detective with the Los Angeles Police Department

assigned to a gang task force.                Mr. Flores testified regarding

the history, characteristics, and operations of MS-13 in the

United   States     and    El     Salvador.        He     also    testified      that

leadership is obtained by earning a reputation through violent

acts in allegiance to their motto of “matar, violar, controlar”

or kill, rape, control.           Flores further corroborated Mr. Diaz’s

testimony     regarding       “first   word”      and     the     issuance      of   a

“greenlight” to kill targeted victims.

     In addition to the expert witness testimony, the government

presented     several     other   witnesses      in     support    of   their    case

against Argueta.        Jesus Canales testified that Argueta ordered

the murder of Ms. Diaz at a meeting of the LPS clique.                       He also

                                          6
testified that he participated in the murder of Ms. Diaz and the

attempted    murder   of   Ms.   Tran   with   fellow   LPS    member    Jeffrey

Villatoro based on the order from Argueta.              Alirio Osorio also

testified that he heard Argueta issue the “green light” at a

meeting and that Argueta was present on the day of Ms. Diaz’s

murder at which time he also authorized the plan to kill Ms.

Tran.     However, Ms. Tran, who survived a gunshot wound to the

face and two stab wounds, testified that she did not see Argueta

the day of the incident.          Essentially, the government’s theory

of the case was that Argueta was the person in the LPS clique

who held the position of “first word” at the time of Ms. Diaz’s

murder and that he was responsible for her murder.

     Argueta’s defense counsel presented an expert witness, Dr.

Thomas Ward, in an attempt to refute some of the government’s

expert witness testimony regarding the MS-13 gang.                      Dr. Ward

opined that decision making within the gang was a much more

“organic” process and that “first word” has more to do with the

structure    of   a   meeting    than   decision-making       authority.      He

further described the concept of a “green light” as more akin to

a decision made by the consensus from the group instead of a

decision left to the sole authority of “first word.”

        The jury convicted Argueta on all counts of the indictment.

The district court sentenced him to life imprisonment plus a

consecutive term of 420 months.

                                        7
       This appeal followed.



                                                  II.

       Argueta first contends that the district court erred in

allowing       an    expert        witness          to    testify      on     behalf      of     the

government        under     a    pseudonym          without       disclosing       any     of    the

witness’s identifying information to Argueta’s defense counsel.

Specifically, Argueta argues that the district court violated

his    Sixth    Amendment          right       of       confrontation        by   allowing       the

government to withhold information such as the witness’s true

name,    home       and   work     addresses,            or    date    and    place    of      birth

because he was prevented from conducting any investigation to

aid in the cross-examination of the witness.

       This issue is controlled by the court’s recent decision in

United States v. Ramos-Cruz, 667 F.3d 487 (4th Cir. 2012), where

the court found that the district court did not err in allowing

this    same    El    Salvadorian            police       officer      to    testify      under    a

pseudonym in another case concerning the MS-13 gang.                                   In making

this finding, the court noted that the right of confrontation is

not    absolute       and       that     the      trial        court   could      limit     cross-

examination where the information sought poses an actual threat

or danger to the witness.                   Id.

       As   was     the     case       in   Ramos-Cruz,          the   government         provided

Argueta     with      the       substance         of     Mr.    Diaz’s       testimony,        which

                                                    8
concerned      only    general     information        regarding      the     MS-13      gang

operations      and    did   not     specifically       involve          Argueta.          The

government      also      provided    Argueta         with    transcripts          of     the

witness’s testimony in prior cases.                    Furthermore, the district

court conducted an in camera review of affidavits attesting to

the personal and professional safety implications of disclosing

Mr.   Diaz’s    true      identity    and   conducted        an     ex    parte     hearing

regarding    the      continuing     danger     to    Mr.    Diaz    and    his     family.

Based on this evidence of an actual threat to Mr. Diaz’s safety,

the district court allowed his testimony under the pseudonym.

      For the reasons articulated in Ramos-Cruz, we find no abuse

of discretion in the district court’s decision to allow Mr. Diaz

to    testify      under     the      pseudonym        without       disclosing            any

identifying information to Argueta’s defense counsel.                            See id.



                                        III.

      Argueta      also    contends    that     the    district          court    erred    in

allowing the government to cross-examine the defense’s expert

witness, Dr. Ward, regarding his participation in a Buddhist

meditation ritual.           Argueta argues that such cross-examination

is contrary to Rule 610 of the Federal Rules of Evidence because

the cross-examination attacked Dr. Ward’s spiritual beliefs.

      This court reviews a district court’s evidentiary rulings

for abuse of discretion.             United States v. Cole, 631 F.3d 146,

                                            9
153    (4th    Cir.      2011).         Additionally,      the      scope     of     cross-

examination      is    within     the    sound    discretion         of     the    district

court.    United States v. McMillon, 14 F.3d 948, 956 (4th Cir.

1994).    In determining whether the district court has abused its

discretion in an evidentiary ruling, the court will view the

evidence in the light most favorable to the proponent and will

find an abuse of discretion only where the ruling is arbitrary

and irrational.        Id.

      Rule 610 of the Federal Rules of Evidence prohibits the use

of evidence related to a witness’s religious beliefs to support

or    attack    the     witness’s       credibility.          Fed.     R.    Evid.     610.

However, nothing in the rule proscribes references to religious

matters for other legitimate purposes.                See id.

      Here, Argueta presented Dr. Ward as an expert on street

gangs.        However,    the     government     sought    to    attack       Dr.    Ward’s

expertise      by     highlighting       his    numerous      and    varied        research

interests, including the use of urine in different cultures,

mental   retardation         in   the    elderly,   HIV    clinical          trials,    and

meditation.         With specific reference to Dr. Ward’s interest in

meditation,      the     government      questioned     Dr.     Ward      regarding     his

participation in a “dark retreat,” a Buddhist meditation ritual.

The ritual was listed as a research experience on Dr. Ward’s

online biographical summary posted by the university at which he

worked as an adjunct professor.                 The government did not inquire

                                           10
as to the religious aspects of the ritual, but primarily focused

on the logistics of the ritual and the possible psychological

effects of the ritual.

        Contrary to Argueta’s assertions, the government’s cross-

examination of Dr. Ward was not intended to show that Dr. Ward’s

religious        beliefs    impaired      his    credibility,       but   rather     to

demonstrate        that     Dr.   Ward’s      interests   in    a     multitude      of

seemingly unrelated topics underscored his lack of expertise in

any particular subject matter.                Accordingly, the district court

properly allowed the government to question Dr. Ward regarding

his meditation experience.



                                           IV.

        Argueta    also     challenges     the   sufficiency    of    the    evidence

presented by the government in support of his convictions.

     In reviewing a challenge to the sufficiency of evidence,

this court must view the evidence in the light most favorable to

the government and determine whether any rational trier of fact

could     find     the     essential     elements    of   the   crime       beyond    a

reasonable doubt.           United States v. Foster, 507 F.3d 233, 245

(4th Cir. 2007).           We will uphold the verdict where substantial

evidence    supports        it.   Id.    at     244–45.   Substantial        evidence

consists of “evidence that a reasonable finder of fact could

accept as adequate and sufficient to support a conclusion of a

                                           11
defendant’s guilt beyond a reasonable doubt.”                           United States v.

Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en banc) (internal

citation omitted).           In reviewing the evidence, the court does

not weigh the credibility of the witnesses.                             United States v.

Green,    599     F.3d    360,    367     (4th      Cir.    2010).       The    court       will

reverse a verdict only in those cases of clear failure of proof

by the government. Foster, 507 F.3d at 244–45.                              “A defendant

challenging       the     sufficiency         of    the     evidence     faces       a    heavy

burden.”    Id. at 245.

                                               A.

       Argueta first alleges that there was insufficient evidence

to     support    the     jury’s     verdict         on     the   charges      related         to

conspiracy       to     violate     the       Racketeer      Influenced        and       Corrupt

Organizations Act (“RICO”), 18 U.S.C. § 1961 et seq.                            He asserts

that the government failed to meet its burden to prove that the

alleged enterprise engaged in or affected interstate commerce.

More     particularly,       Argueta          argues       that   the    government            was

required     to       show   that       the     enterprise’s         activities          had    a

substantial effect on interstate commerce.

       To prove a violation of the RICO conspiracy statute, the

government must demonstrate: 1) the existence of a conspiracy to

participate in an enterprise; 2) that the enterprise affects

interstate commerce through a pattern of racketeering activity;

3) that the defendant joined the conspiracy with knowledge of

                                               12
the purpose of the conspiracy; and 5) that during the time the

defendant was a member of the conspiracy, the defendant knew

that   someone   would      commit    at    least    two    racketeering    acts   in

furtherance of the enterprise.              See 18 U.S.C. § 1962; Salinas v.

United    States,     522   U.S.     52,   64   (1997)     (“A     conspirator   must

intend to further an endeavor which, if completed, would satisfy

all of the elements of a substantive criminal offense, but it

suffices that he adopt the goal of furthering or facilitating

the criminal endeavor.”).            In determining whether conduct of an

enterprise affects interstate commerce, this court has rejected

the argument that the government must make a substantial showing

of the enterprise’s connection to interstate commerce.                        United

States v. Gray, 137 F.3d 765, 773 (4th Cir. 1998).                       Rather, the

court has found that the government need only “meet the minimal

standard     required         to     satisfy        the     interstate      commerce

requirement.”       Id.; accord United States v. Lobo-Lopez, 2012 WL

665981,    at    *4    (4th     Cir.,      March    1,     2012)    (rejecting     the

defendant’s arguments that the government must show substantial

effects on commerce to meet its burden of proof and upholding a

verdict against the defendant for conspiracy to violate RICO

under circumstances similar to the circumstances of Argueta’s

case).

       In support of its claims against Argueta on the indictments

for    conspiracy      to     violate      RICO,    the     government     presented

                                           13
evidence that MS-13 members traveled from Maryland to Virginia

to hunt for rival gang members and regularly traveled between

the United States and Central America to conduct gang business.

The government also offered evidence that weapons used by MS-13,

specifically the LPS clique, were not manufactured in Maryland

and    traveled       in    interstate        commerce.         Additionally,      the

government provided evidence to demonstrate that MS-13 members

used the United States mails, telephones, and the internet to

communicate       with     one    another     within    the    United     States    and

internationally.           Finally,    the       government   introduced      evidence

regarding the removal of graffiti in Langley Park, Maryland,

which required out-of-state communications and services.

      Many courts have found the type of evidence submitted by

the government in this case to be sufficient to demonstrate an

effect      on   interstate       commerce    sufficient      to   support     a   RICO

conviction.        See United States v. Mejia, 545 F.3d 179, 203-04

(2d    Cir.      2008)     (finding    sufficient       effects      on     interstate

commerce where the enterprise’s out-of-state members traveled to

New York for meetings; enterprise funds were used to purchase

firearms manufactured out of state; members of Mexican subunits

of    the     enterprise     acted     as     smugglers;      leaders     coordinated

activities       by      making    interstate       telephone      calls;    and    the

enterprise        smuggled        narcotics       internationally,        transported

stolen vehicles interstate, and sent money to individuals in El

                                            14
Salvador); United States v. Delgado, 401 F.3d 290, 297 (5th Cir.

2005) (finding use of Western Union, telephones, the U.S. Postal

Service, and pagers to transfer money and communicate with each

other    in    furtherance         of   the    group’s        criminal         purposes      was

sufficient         to     demonstrate         that      the     enterprise            affected

interstate commerce);              United States v. Pipkins, 378 F.3d 1281

(11th     Cir.     2004)       (finding     that      RICO     conspirators’          use     of

instrumentalities          of      interstate        commerce,       including        pagers,

telephones,        and   mobile     phones,        affected    interstate         commerce);

United States v. Muskovsky, 863 F.2d 1319, 1325 (7th Cir. 1988)

(finding      effect      on    interstate         commerce    based      on    the    use    of

interstate telephone calls to verify credit card transactions).

After carefully reviewing the record, we find that the evidence

was sufficient to support the jury’s verdict against Argueta on

the indictments for conspiracy to violate RICO.

                                              B.

        Lastly, Argueta contests the sufficiency of the evidence

offered       by   the     government         to     support    the       jury’s       verdict

convicting him of conspiracy to murder and murder of Ms. Diaz

and the assault of Ms. Tran.                       His primary claim is that the

government offered little direct evidence implicating Argueta in

the     crimes.          Argueta     further        attacks    the     credibility           and

reliability        of    the    witnesses      presented       by   the    government         to

offer evidence on these matters.

                                              15
       At   trial,     the     government          presented     witness        testimony

regarding      Argueta’s      role    in    the    murder   of   Ms.     Diaz    and   the

assault of Ms. Tran.           Alirio Osorio and Jesus Canales testified

that    Argueta      issued    a     “greenlight”      to   kill    Ms.    Diaz     at   a

meeting.       Canales further testified that, on the day of the

murder and assault, Argueta also authorized a plan to murder Ms.

Tran.       Although    there        were    discrepancies       concerning      whether

Argueta was present on the day of the murder and assault, the

witnesses       corroborated          each        other’s   testimony           regarding

Argueta’s authorizations of the crimes.

       It is the province of the jury, not the reviewing court, to

“weigh[]      the    credibility       of     the     evidence     and    resolve      any

conflicts in the evidence presented.”                   United States v. Beidler,

110 F.3d 1064, 1067 (4th Cir. 1997) (internal quotation marks

and citation omitted).

       We     have    reviewed        the     evidence      supporting          Argueta’s

convictions for conspiracy to murder, murder, and assault and we

find    the     evidence       more     than        sufficient     to     sustain      the

convictions.



                                             V.

       For the foregoing reasons, the judgment of the district

court is

                                                                                AFFIRMED.

                                             16